Citation Nr: 0526805	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his mother and his sister


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1976, with a period of incarceration from February 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied the 
veteran's application to reopen a claim of service connection 
for schizophrenic reaction, which had been denied on the 
basis that the condition was due to drug abuse.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In June 2005, the veteran, his mother and his sister, 
accompanied by the veteran's representative, testified at a 
Board hearing conducted by videoconference before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In a March 1978 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for schizophrenic reaction; in a letter dated in April 1978, 
the RO notified the veteran of the decision and of his 
appellate rights, but he did not appeal this determination 
and the decision became final.

2.  Evidence received since the March 1978 rating decision is 
new, but by itself, or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the veteran's schizophrenic reaction claim.




CONCLUSIONS OF LAW

1.  The RO's unappealed March 1978 decision that denied the 
veteran's application to reopen a claim of service connection 
for schizophrenic reaction is final.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.153 (1978).

2.  Evidence received since the March 1978 RO rating decision 
is not new and material; the claim of entitlement to service 
connection for schizophrenic reaction is not reopened.  38 
U.S.C.A. §§ 105(b)(3), 1110, 1131, 5103A(f), 5108 (West 
2002); 38 C.F.R. §§ 3.1(m), (n), 3.156(a), 3.159(c)(4)(iii), 
3.301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
application to reopen a claim of service connection for 
schizophrenic reaction, and that the requirements of the VCAA 
have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of this document, as well as the RO's January and June 
2002 "VCAA" letters, as well as during the June 2005 Board 
hearing, VA carefully advised him of the information and 
evidence necessary to substantiate his claim.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's voluminous communications to the veteran, whether they 
were via letters, the SOC, or at the June 2005 Board hearing, 
when cobbled together, see Mayfield, substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

As to VA's duty to assist, the Board observes that in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
provide assistance to a claimant, including affording him a 
VA examination or obtaining a medical opinion.  

VA has also associated with the claims folder the veteran's 
service medical records; records and reports of the veteran's 
private and VA post-service treatment and evaluation; the 
transcript of the testimony of the veteran, his mother and 
his sister at the June 2005 videoconference hearing; and 
statements and written argument submitted by or on behalf of 
the veteran.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, because the appeal turns on a matter of 
law, and since the record on appeal demonstrates the futility 
of any further evidentiary development, there is no 
reasonable possibility that additional assistance would aid 
him in substantiating his claims.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and material evidence

In an April 1976 rating decision, the RO noted that the 
veteran had been incarcerated in a Turkish prison from 
February 1974 to October 1975 for possessing illegal drugs.  
The RO also observed that during this period of imprisonment 
the veteran experienced a psychotic break.  In denying 
service connection for schizophrenic reaction, the RO 
determined that the psychotic break was due to the veteran's 
ingestion of illegal drugs and concluded that "the 
unremitting characteristics of hallucinogenic drugs were all 
too well known."  The RO further held that the conclusion of 
the Physical Evaluation Board (PEB) that the veteran had been 
off drugs for more than one year was "an assumption."  
Finally, the RO informed the veteran that if chronicity were 
shown in the absence of drug use, it would reconsider his 
entitlement to service connection for the condition.

The evidence of record at the time of the April 1976 rating 
decision consisted of the service medical records, including 
a six-page, January 1976 report of the Medical Evaluation 
Board.  The Medical Evaluation Board report states that the 
veteran had chronic, paranoid schizophrenia; that he had no 
evidence predisposition to the disease; and that he had been 
a multiple drug abuser but had apparently not been on any 
drugs for approximately one year prior to the time when he 
became overtly psychotic.  The Medical Evaluation Board 
indicated that the veteran was under the stress of being a 
prisoner in a Turkish jail for approximately 20 months, which 
included 12 months prior to his becoming psychotic.  The 
Medical Evaluation Board determined that the veteran had 
marked impairment for military duty and that the condition 
was not incurred in the line of duty because the psychotic 
episode began while the veteran was serving time in a Turkish 
jail.

In November 1977, the veteran submitted VA treatment records, 
dated from April to November 1977, showing treatment for 
psychiatric disability.  In a March 1978 rating decision, the 
RO confirmed and continued the denial of his claim of service 
connection for schizophrenic reaction, and in April 1978, 
notified the veteran of the decision and of his appellate 
rights; however, he did not appeal this determination and the 
decision became final.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the March 1978 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.153 (1978).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2004), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until December 2001, i.e., 
after the current regulation's effective date of August 29, 
2001.  

In December 2001, the veteran submitted an application to 
reopen a claim of service connection for schizophrenic 
reaction.  As will be discussed below, the evidence 
associated with the claims folder since the RO's March 1978 
rating decision includes records and reports of the veteran's 
private and VA treatment, dated from 1981 to 2002; a 
transcript of the testimony of the veteran, his mother and 
his sister at the June 2005 Board hearing; and statements and 
written argument submitted by or on behalf of the veteran.

In an October 2002 rating decision, the RO determined new and 
material evidence had not been received and declined to 
reopen the veteran's claim, reasoning that because he 
developed the condition due to his own willful misconduct due 
to drug abuse, the condition was not incurred in the line of 
duty.  The RO advised the veteran that new and material would 
be a line of duty report showing that he developed 
schizophrenic reaction not due to his own willful misconduct.

In October 2002, the veteran requested that the RO 
"reconsider" its October 2002 rating decision, and in 
support he submitted the report of Dr. Patrick B. Mullen, a 
psychiatrist who had examined him in July 2002.  See Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999); cf. Voracek v. 
Nicholson, No. 05-7060 (Fed. Cir. Aug.22, 2005).

In the report, Dr. Mullen noted that he had interviewed both 
the veteran and his mother.  He indicated the veteran had 
schizophrenia, but that he was well until he was 20 years of 
age.  The examiner added that while he was in the military, 
the veteran was arrested and imprisoned in Turkey for 
possession of hashish.  The psychiatrist stated that the 
veteran had not been smoking it, and added that, the hashish 
may in fact have been "planted" on the veteran.  Dr. Mullen 
indicated that the veteran had a "nervous breakdown" after 
approximately 12 months in prison, which was manifested by an 
inability to sleep, irritability and religious delusions.  He 
was removed from the prison by Turkish authorities and 
transferred to a Turkish mental hospital, where he was 
treated with injections of Haldol and electroshock therapy.  
Dr. Mullen reported that the veteran had "not been the 
same" since that time.

The psychiatrist indicated that from his discharge in 1976 
until approximately 1990, the veteran was hospitalized at 
least six times for treatment of schizophrenia.  The disease 
was manifested by the veteran hearing voices, being unable to 
sleep, having grand delusions and irritability.  He stated 
that none of the episodes was related to drug abuse, and 
pointed out that the veteran reported that he had not used 
any illegal drugs since he was imprisoned.  Dr. Mullen 
indicated that, prior to that time, the veteran had abused 
drugs occasionally and in very small quantities.  The 
examiner added that the veteran had never experienced any 
psychotic symptoms caused by the drugs, and in fact, had 
preferred drinking beer to any sensation he derived from 
smoking marijuana or hashish.  In addition, he reported that 
the veteran had no illegal substances while he was imprisoned 
in Turkey.

Dr. Mullen stated that since 1990 the veteran's condition had 
been fairly stable and that he had treated his schizophrenia 
and generally was complaint with his regimen of major 
tranquilizers and anti-manic medications.  In fact, he was 
able to work in a temporary agency, but was unable to 
maintain a permanent position.

Dr. Mullen observed that the veteran was seeking VA 
disability compensation for his schizophrenia and reported 
that he had reviewed the records of the veteran's post-
service treatment.  Based on his interview of the veteran, 
the results of a mental status examination, and his review of 
those records, Dr. Mullen diagnosed the veteran as having 
schizophrenia with recurrent psychoses.  With regard to the 
onset and etiology of the veteran's psychiatric disability, 
Dr. Mullen commented,

[The veteran] was not schizophrenic until 
he went into the Air Force.  While in the 
Air Force he was under terrific pressure 
from the prison experiences he had and 
then afterwards in the mental hospital 
that was supposed to treat him.  His 
psychosis was not precipitated by any 
kind of drug usage.  The fact that he has 
not used any drugs since, is very strong 
evidence that drugs never played any 
particular important role in his life at 
all.  They certainly did not cause his 
schizophrenia.  The more likely 
explanation is that he had some type of 
vulnerability toward schizophrenia and 
the process of stress incurred during his 
Air Force duty brought out the psychosis.  
This has affected him ever since then.

In June 2005, the veteran, his mother and his sister 
testified by videoconference at a hearing held before the 
undersigned Veterans Law Judge.  During the proceeding, the 
veteran reported that he was incarcerated in a Turkish prison 
on charges of possessing, but not using, illegal drugs.  His 
mother stated that his schizophrenia was "genetic," and the 
veteran indicated that it was caused by the harsh conditions 
to which he was subjected while imprisoned.  The veteran 
added that although he was found guilty and sentenced to a 
prison term of three years, because of good behavior it was 
reduced and he was released after 20 months.

In a December 2002 rating decision, the RO considered Dr. 
Mullen's report, but confirmed and continued the denial of 
the claim.  In doing so, the RO pointed out that in the 
October 2002 rating decision it had explained to him that in 
order to reopen his claim he needed evidence showing that his 
schizophrenia was incurred in the line of duty and was not 
the result of willful misconduct.  Thereafter, in the 
February 2004 SOC, the RO essentially indicated that Dr. 
Mullen's report was not new and material evidence because 
although it suggests that his psychosis was not related to 
drug use, it was not material because it did not establish 
that his schizophrenia was incurred in the line of duty.

Pursuant to 38 U.S.C.A. § 105(a) and 38 C.F.R. § 3.1(m), "in 
line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the Department of Veterans Affairs 
unless it is patently inconsistent with the requirements of 
laws administered by the Department of Veterans Affairs.  

Under 38 U.S.C.A. § 105(b)(3) and 38 C.F.R. § 3.1(m)(3), a 
disability will be held to have not been incurred in the line 
of duty if at the time the injury was suffered or the disease 
contracted the veteran was confined under a sentence of a 
civil court for a felony as determined under the laws of the 
jurisdiction where the person was convicted by such court.  

Under 38 C.F.R. § 3.1(n), "willful misconduct" means an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was 
not due to misconduct will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
facts and the requirements of laws administered by the 
Department of Veterans Affairs.  

(1) It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  

(3) Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death.  

Further, under the provisions of 38 C.F.R. § 3.301(a), direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct.  
Under 38 C.F.R. § 3.301(c), for the purpose of determining 
entitlement to service-connected and nonservice-connected 
benefits, the definitions in 38 C.F.R. § 3.1(m) and (n) 
apply, except as modified within paragraphs (c)(1) through 
(c)(3) of this section.  The pertinent provision in this case 
is paragraph (c)(3), which provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct.  The Board notes, however, that pursuant 
to 38 C.F.R. § 3.301(d), which provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  

Here, it is unquestioned that the veteran's schizophrenia 
became manifest approximately 12 months after the veteran was 
incarcerated after being convicted of felony drug possession 
in a Turkish court.  Moreover, the Medical Evaluation Board 
proceeding reflects that the service determined that the 
veteran's schizophrenia was not incurred in the line of duty 
because the psychotic episode began while the veteran was 
serving time in a Turkish jail.  Thus, Dr. Mullen's report, 
while new, is not material, because, as the RO explained, it 
does not speak to whether the veteran's schizophrenia was 
incurred in the line of duty.  As such, Dr. Mullen's report 
does not relate to an unestablished fact necessary to 
substantiate the claim, and thus it does not constitute new 
and material evidence sufficient to reopen the veteran's 
claim.  Accordingly, the Board must deny the veteran's 
appeal.

In reaching this determination, the Board does not question 
the sincerity of the conviction of the veteran, his mother or 
his sister that he has schizophrenia that is unrelated to 
drug use.  Here, regardless of the etiology of the condition, 
because its onset was during a period of incarceration for a 
felony, unless that underlying fact is changed, as a matter 
of law, service connection cannot be established for this 
condition.  According, the new evidence, including Dr. 
Mullen's report, does not provide a basis upon which to 
reopen this claim and establish service connection for this 
condition.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
schizophrenic reaction is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


